Citation Nr: 0115285	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-00 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1950 to November 
1952.  He died in March 2000, and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.  

The appellant's representative has also raised the issue of 
entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.  See 
Written Brief Presentation, dated April 3, 2001.  This claim 
has not yet been adjudicated, and is referred to the RO for 
appropriate action.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The veteran's service medical records reflect treatment for a 
conversion reaction shortly after a mortar round exploded 
within close proximity to him and rendered him unconscious in 
November 1950.  He had recurrent episodes of vertigo and 
syncope.  In January 1951, he complained of heart pain and 
was diagnosed as having a psychogenic cardiovascular 
reaction.  Examination of the heart was normal.

The veteran was also diagnosed as having bronchitis in June 
1951.  An in-service chest x-ray in May 1952 revealed an 
acute pneumonic infiltration at he base of the  right lung.  
He was diagnosed as having a common cold in June 1952.  A 
follow-up chest x-ray in July 1952 revealed the lung fields 
to be clear with no evidence of active pulmonary disease.      

The veteran died on March [redacted], 2000.  The death certificate 
listed the cause of his death as pneumonia due to or as a 
consequence of stroke due to or as a consequence of renal 
failure.  Hypertension was listed as a condition contributing 
to death but nor resulting in the underlying cause.  At the 
time of the veteran's death, service connection was in effect 
for, among other disabilities, a conversion reaction.  

The appellant maintains that stress associated with the 
veteran's conversion reaction contributed to his hypertension 
and that an in-service explosion weakened the blood vessels 
in his brain and contributed to these blood vessels bursting 
when he had a stroke.  In October 2000, L. James Hoover, M.D. 
reported that the veteran's hypertension was exacerbated by 
stress and anxiety which, in part, was related to his 
experience during service. 

The record in this case does not contain sufficient medical 
evidence to support the appellant's claim.  It appears, 
however, that there may be other potentially relevant 
information that is not of record.  On remand, the RO should, 
after undertaking appropriate steps to obtain all relevant 
records, arrange for a review of the veteran's records by a 
competent expert in order to obtain a medical opinion as to 
the date of onset and etiology of the veteran's pneumonia and 
hypertension.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d)).

Further, the veteran died while an inpatient at U.A.B. 
Hospital, but these records have not been requested.  There 
is a statement of record from Dr. Hoover.  While this 
statement is helpful, actual treatment records would be of 
more assistance to the Board.  Accordingly, the RO should 
attempt to obtain those records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).  The RO should also ensure that the 
veteran's complete treatment records from the VA Medical 
Center (VAMC) in Birmingham, Alabama, have been obtained.  
See VA Form 9, dated November 13, 2000; VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c). 

Accordingly, this case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part of 
such evidence the Secretary will attempt 
to obtain on her behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing her of the need for the 
following:

a.  releases (showing the inclusive 
dates of treatment) for the 
veteran's complete treatment records 
from U.A.B. hospital, including his 
terminal hospitalization report, and 
from L. James Hoover, M.D.;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for any pulmonary, 
psychiatric, or cardiovascular 
disorders from his separation from 
service to the present; and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
pulmonary, psychiatric, or 
cardiovascular disorders, from 
separation from service to the 
present, and the approximate dates 
of such treatment.  

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information, i.e., at 
the VAMC in Birmingham, Alabama.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that an appropriate VA specialist(s) 
review the medical records in the claims 
file and render an opinion on the 
following matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's pneumonia and hypertension.  Is 
it at least as likely as not that 
pneumonia or hypertension had its onset 
during active service or was related to 
any in-service disease or injury? 

(b)  Is it at least as likely as not that 
the veteran's conversion reaction (i) 
caused or (ii) aggravated his 
hypertension?

(c)  Is it at least as likely as not that 
the in-service mortar blast in November 
1950 caused or contributed to the 
veteran's stroke?

The doctor should indicate in the report 
that the claims file, including the 
service medical records, was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the doctor's report.  If 
the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

7.  Then, readjudicate the appellant's 
claim, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  

8.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The issue of entitlement to Dependents Educational Assistance 
under 38 U.S.C. Chapter 35 is deferred pending the foregoing 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


